State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 13, 2015                   519904
________________________________

In the Matter of MATTHEW
   WIGGINS,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   June 8, 2015

Before:   Peters, P.J., McCarthy, Rose and Clark, JJ.

                             __________


     Matthew Wiggins, Monticello, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in St. Lawrence
County) to review two determinations of the Commissioner of
Corrections and Community Supervision which found petitioner
guilty of violating certain prison disciplinary rules.

     Determinations confirmed.      No opinion.

     Peters, P.J., McCarthy, Rose and Clark, JJ., concur.
                              -2-                  519904

      ADJUDGED that the determinations are confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court